DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-12, 19-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US PUB (20070112277, hereinafter Fischer) in view of Luna et al (US PUB 20140288447, hereinafter Luna).
Regarding claim 1, Fischer discloses an ear device (e.g. bioelectrical measuring device 500) for arrangement at an ear of a person (see at least the abstract) and provided with at least two electrodes for having skin contact and detecting a bioelectrical signal when in use (e.g. bioelectric sensing electrodes 504a and 504b), (see figure 5), the ear device comprises a deformable ear canal part (e.g. a soft moldable ear insert 503) adapted to be arranged in an ear canal (e.g. ear canal 503) of the person (see the embodiment of figure 5, in Fischer, [0045]-[0047], figure 5).
Fischer, in this embodiment does not explicitly disclose an external ear part adapted to be arranged at the ear external to the ear canal, and being provided with at least one external ear electrode for detecting a bioelectrical signal, the external ear part comprises at least one bendable arm which is connected to the ear canal part, and being adapted to exert a pressure such that the at least one external ear electrode is pressed against the skin when in use.
However, Luna in the same field of endeavor teaches an ear-device for arrangement at an ear of a person and provided with at least two electrodes for having skin contact and detecting a bioelectrical signal when in use (see at least the abstract and figure 2), the ear device comprises an ear canal part (e.g. a portion 201) and an external ear part (e.g. a cymbal concha part) adapted to be arranged at the ear external to the ear canal and being provided with at least one external ear electrode (e.g. external electrodes 203, 203a) for detecting a bioelectrical signal (e.g. a bioimpedance signal), (see figure 2), the external ear part comprises at least one bendable arm (e.g. a flexible extension structure 202) adapted to exert a pressure (e.g. a spring-like force) such that the at least one external ear electrode is pressed against the skin when in use (see Luna, [0041] and figure 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an external ear part as taught by Luna in the teachings of Fischer in order to properly secure the ear canal device within the ear, and also to obtain a more robust bioelectric signals from other sensitive parts of the external ear in addition to those obtained from the ear canal, and thereby further enhancing the overall efficiency of the device.

Regarding claim 2, Fischer as modified by Luna discloses the ear device according to claim 1, wherein the ear canal part is provided with at least one ear canal electrode (e.g. canal electrodes 504a and 504b), for detecting a bioelectrical signal, the at least one ear canal electrode is arranged at a structure adapted to be deformed (e.g. soft structure 503) when the ear canal part is arranged in an ear canal, such that the at least one ear canal electrode is pressed against the skin of the ear canal (see Fischer, figure 5).

Regarding claim 4, Fischer as modified by Luna discloses the ear device according to claim 1, wherein at least a part of the bendable arm is a concha part (e.g. part of cymbal concha) adapted to be arranged in a concha region of the ear and further adapted to follow the shape of the concha, wherein preferably the bendable arm is extending from the ear canal part to at least a point in the concha, where the at least one external ear electrode (external electrodes 203, 203a) is held (see Luna, [0041] and figure 2).

Regarding claim 5, Fischer as modified by Luna discloses the ear device according to claim 1, wherein at least a part of the bendable arm is a tragus part adapted to be arranged in a tragus region of the ear and further adapted to follow the shape of the tragus, wherein preferably the bendable arm is extending from the ear canal part to at least a point at the tragus, where the at least one external ear electrode is held (e.g. Luna teaches an obvious equivalent in the embodiment of figure 3A, comprising a bendable neck portion 302 having an external ear electrode e.g. external ear sensor 303 arranged and held on the tragus when in use), (see Luna, [0042] and figure 3A).

Regarding claim 6, Fischer as modified by Luna discloses the ear device according to claim 1, comprising a detachable connection to a unit (e.g. unit 210) holding a bioelectrical signal processor (e.g. physiological characteristic determinator 170) and a power supply (e.g. inherently a battery), (see Luna, [0041] and figure 2).

Regarding claim 7, Fischer as modified by Luna discloses the ear device according to claim 1, wherein the bioelectrical signal is an EEG signal (see Fischer, the abstract).

Regarding claim 8, Fischer as modified by Luna discloses the ear device according to claim 1, wherein the bendable arm (flexible extension structure 202) is adapted to hold the at least one external ear electrode (external electrodes 203, 203a), (see Luna, figure 2).

Regarding claim 9, Fischer as modified by Luna discloses the ear device according to claim 1, wherein at least a part of the bendable arm is a bendable behind the ear part (e.g. a flexible extension 204) adapted for extending to a behind the ear area, i.e. to the side of the auricle facing the head, when in use (e.g. an obvious variant of an equivalent bendable arm 204 extending to a behind the area when in use is disclosed by Fischer in another embodiment), (see Fischer, [0040]-[0041] and figures 2-3).

Regarding claim 10, Fischer as modified by Luna discloses the ear device according to claim 9, wherein the behind the ear part comprises at least one behind the ear electrode (e.g. BTE electrode 206), and the behind the ear part is adapted to exert a pressure such that the at least one behind the ear electrode is pressed against the skin of the external ear and/or the head when in use (see Fischer, [0040] and figures 2-3).

Regarding claim 11, Fischer as modified by Luna discloses the ear device according to claim 1, but fails to explicitly disclose wherein the external ear part comprises a cavity (inherent), in which an electrical wiring for connecting the external ear electrode and/or the behind the ear electrode is routed (e.g. flexible connection 204 provides electrical connection between the ear canal part and external electrode, and as such it is inherent to have a cavity that accommodate an electrical wire), (see Fischer [0041] and figures 2-3).

Regarding claim 12, Fischer as modified by Luna discloses ear device according to claim 1, wherein an angle between an axis of the ear canal part along the ear canal and a plane defined by the external ear part, in particular of the bendable arm, is adjustable according to the ear of the person, wherein preferably said angle is lockable (inherently, due to the flexible nature of the bendable arm, especially the flexible connection 204, an angle between the ear canal part and a plane of the behind path can be adjusted, and locked to better fit the user), (see Fischer, [0041]-[0042], figures 2-3).

Regarding claim 19, Fischer as modified by Luna discloses the ear device according to claim 1, wherein at least a part of the bendable arm is a concha part (e.g. part of cymbal concha) adapted to be arranged in a concha region of the ear and further adapted to follow the shape of the concha, wherein preferably the bendable arm is extending from the ear canal part to at least a point in the concha, where the at least one external ear electrode (external electrodes 203, 203a) is held (see Luna, figure 2), and wherein at least a part of the bendable arm is a tragus part adapted to be arranged in a tragus region of the ear and further adapted to follow the shape of the tragus, wherein preferably the bendable arm is extending from the ear canal part to at least a point at the tragus, where the at least one external ear electrode is held (e.g. Luna teaches an obvious equivalent in the embodiment of figure 3A, comprising a bendable neck portion 302 having an external ear electrode e.g. external ear sensor 303 arranged and held on the tragus when in use), (see Luna, [0042] and figure 3A).

Regarding claim 20, Fischer as modified by Luna discloses the ear device according to claim 1, wherein at least a part of the bendable arm is a concha part (e.g. part of cymbal concha) adapted to be arranged in a concha region of the ear and further adapted to follow the shape of the concha, wherein preferably the bendable arm is extending from the ear canal part to at least a point in the concha, where the at least one external ear electrode (external electrodes 203, 203a) is held (see Luna, figure 2), and wherein at least a part of the bendable arm is a bendable behind the ear part (e.g. a flexible extension 204) adapted for extending to a behind the ear area, i.e. to the side of the auricle facing the head, when in use (e.g. an obvious variant of an equivalent bendable arm 204 extending to a behind the area when in use is disclosed by Fischer in another embodiment), wherein preferably the behind the ear part comprises at least one behind the ear electrode (e.g. BTE electrode 206), and the behind the ear part is adapted to exert a pressure such that the at least one behind the ear electrode is pressed against the skin of the external ear and/or the head when in use (see Fischer, [0040]-[0041] and figures 2-3).

Regarding claim 21, Fischer as modified by Luna discloses the ear device according to claim 1,
wherein at least a part of the bendable arm is a tragus part adapted to be arranged in a tragus region of the ear and further adapted to follow the shape of the tragus, wherein preferably the bendable arm is extending from the ear canal part to at least a point at the tragus, where the at least one external ear electrode is held (e.g. Luna teaches an obvious equivalent in the embodiment of figure 3A, comprising a bendable neck portion 302 having an external ear electrode e.g. external ear sensor 303 arranged and held on the tragus when in use), (see Luna, [0042] and figure 3A), and wherein at least a part of the bendable arm is a bendable behind the ear part adapted for extending to a behind the ear area, i.e. to the side of the auricle facing the head, when in use, wherein preferably the behind the ear part comprises at least one behind the ear electrode(e.g. Fischer teaches an obvious equivalent in the embodiment of figures 2-3, comprising a bendable arm 204 having at least one behind the ear electrode, BTE electrode 206, and extending to a behind the area when in use), and the behind the ear part is adapted to exert a pressure such that the at least one behind the ear electrode is pressed against the skin of the external ear and/or the head when in use (see Fischer, [0040]-[0041] and figures 2-3).

Regarding claim 23, Fischer as modified by Luna discloses a hearing assisting device of claim or a headset (e.g. a headset 1005) comprising the ear device according to claim 1 (see Luna, [0025], [0056] and figure 10).

Regarding claim 24, Fischer as modified by Luna discloses a biological signal monitor comprising the ear device according to claim 1 (see Fischer, the abstract and figures 1-5).

Claims 3, 15-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Luna as applied to claim 1 above, and further in view of Murphy et al (US PAT 8218799, hereinafter Murphy).
Regarding claim 3, Fischer as modified by Luna discloses the ear device according to claim 1, but fails to explicitly disclose: wherein the ear canal part is formed such that it only has contact to an upper part of the ear canal when in use.
However, Murphy in the same field of endeavor teaches that it is well known in the art to configure an ear canal part (e.g. an ear canal part 104/204) of an ear device to only make contact with the upper part of the ear canal when in use as demonstrated in [0025], [0034]-[0036], also figures 1-2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an ear canal part that only makes contact with the top or upper part of the ear canal as taught by Murphy in the teachings of Fischer in view of Luna so as to enable inflow of ambient air into the ear canal and thereby enable the user to hear important sound, and also to prevent occlusion in the ear during use.

Regarding claim 15, Fischer as modified by Luna and Murphy discloses the ear device according to claim 1, wherein the ear canal part is provided with at least one ear canal electrode (e.g. canal electrodes 504a and 504b) for detecting a bioelectrical signal, the at least one ear canal electrode is arranged at a structure adapted to be deformed (e.g. soft structure 503) when the ear canal part is arranged in an ear canal, such that the at least one ear canal electrode is pressed against the skin of the ear canal (see Fischer, figure 5), wherein the ear canal part is formed such that it only has contact to an upper part of the ear canal when in use (see Murphy, [0025] and figures 1-2).

Regarding claim 16, Fischer as modified by Luna and Murphy discloses the ear device according to claim 1, wherein the ear canal part is formed such that it only has contact to an upper part of the ear canal when in use (see Murphy, [0025] and figures 1-2), and wherein at least a part of the bendable arm (flexible extension structure 202) is a concha part (e.g. part of cymbal concha) adapted to be arranged in a concha region of the ear and further adapted to follow the shape of the concha, wherein preferably the bendable arm is extending from the ear canal part to at least a point in the concha, where the at least one external ear electrode (external electrodes 203, 203a) is held (see Luna, [0041] and figure 2).

Regarding claim 17, Fischer as modified by Luna and Murphy discloses the ear device according to claim 1, wherein the ear canal part is formed such that it only has contact to an upper part of the ear canal when in use (see Murphy, [0025] and figures 1-2), and wherein at least a part of the bendable arm is a tragus part adapted to be arranged in a tragus region of the ear and further adapted to follow the shape of the tragus, wherein preferably the bendable arm is extending from the ear canal part to at least a point at the tragus, where the at least one external ear electrode is held (e.g. Luna teaches an obvious equivalent in the embodiment of figure 3A, comprising a bendable neck portion 302 having an external ear electrode e.g. external ear sensor 303 arranged and held on the tragus when in use), (see Luna, [0042] and figure 3A).

Regarding claim 18, Fischer as modified by Luna and Murphy discloses the ear device according to claim 1, wherein the ear canal part is formed such that it only has contact to an upper part of the ear canal when in use (see Murphy, [0025] and figures 1-2), and wherein at least a part of the bendable arm is a bendable behind the ear part (e.g. a flexible extension 204) adapted for extending to a behind the ear area, i.e. to the side of the auricle facing the head, when in use (e.g. an obvious variant of an equivalent bendable arm 204 extending to a behind the area when in use is disclosed by Fischer in another embodiment), wherein preferably the behind the ear part comprises at least one behind the ear electrode (e.g. BTE electrode 206), and the behind the ear part is adapted to exert a pressure such that the at least one behind the ear electrode is pressed against the skin of the external ear and/or the head when in use (see Fischer, [0040]-[0041] and figures 2-3).

Regarding claim 22, Fischer as modified by Luna and Murphy discloses the ear device according to claim 1, wherein the ear canal part is formed such that it only has contact to an upper part of the ear canal when in use (see Murphy, [0025] and figures 1-2), and wherein at least a part of the bendable arm is a concha part (e.g. part of cymbal concha) adapted to be arranged in a concha region of the ear and further adapted to follow the shape of the concha, wherein preferably the bendable arm is extending from the ear canal part to at least a point in the concha, where the at least one external ear electrode (external electrodes 203, 203a) is held (see Luna, figure 2), and wherein at least a part of the bendable arm is a tragus part adapted to be arranged in a tragus region of the ear and further adapted to follow the shape of the tragus, wherein preferably the bendable arm is extending from the ear canal part to at least a point at the tragus, where the at least one external ear electrode is held (e.g. Luna teaches an obvious equivalent in the embodiment of figure 3A, comprising a bendable neck portion 302 having an external ear electrode e.g. external ear sensor 303 arranged and held on the tragus when in use), (see Luna, [0042] and figure 3A), and wherein at least a part of the bendable arm is a bendable behind the ear part adapted for extending to a behind the ear area, i.e. to the side of the auricle facing the head, when in use, wherein preferably the behind the ear part comprises at least one behind the ear electrode (e.g. Fischer teaches an obvious equivalent in the embodiment of figures 2-3, comprising a bendable arm 204 having at least one behind the ear electrode, e.g. BTE electrode 206, and extending to a behind the area when in use), and the behind the ear part is adapted to exert a pressure such that the at least one behind the ear electrode is pressed against the skin of the external ear and/or the head when in use (see Fischer, [0040]-[0041] and figures 2-3).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Luna as applied to claim 1 above, and further in view of Grillot et al (US PUB 20070080817, hereinafter Grillot).
Regarding claim 13, Fischer as modified by Luna discloses ear device according to claim 1, but fails to explicitly disclose wherein the ear device further comprises an acoustic alarm module, which is configured to output an acoustic alarm signal depending on at least one detected bioelectrical signal.
However, Grillot in the same field of endeavor teaches that it is well known in the art to provide and ear device with an acoustic alarm module (e.g. a speaker 70) which is configured to output an acoustic alarm signal depending on at least one detected bioelectrical signal (e.g. a detected signal from a body temperature sensor 50) as set forth in [0014] and figure 1. Therefore, it would be obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of outputting a sound alarm signal based on a detected bioelectrical signal as taught by Grillot in the teachings of Fischer in view of Luna in order to quickly sensitize the user about the situation of a detected signal so the user can take an appropriate action in a timely manner.   

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Luna as applied to claim 1 above, and further in view of Creek (US PUB 20100303275, hereinafter Creek).
Regarding claim 14, Fischer as modified by Luna discloses a set of ear devices (e.g. right and left ear devices 500) according to claim 1, wherein the shape of the devices within the set is the same (inherent from Fischer, figure 5), but fails to explicitly disclose that the sizes of the different devices are different.
However, Creek in the same field of endeavor teaches that it is well known in the art to provide a set of ear devices (e.g. a pair of right and left ear pieces) wherein the sizes are different as set forth in [0030]. Therefore, it would have been obvious to any person having an ordinary skill in the art to provide a set of ear devices with different sizes as taught by Creek in the teachings of Fischer in view of Luna in order to accommodate user’s with different set of ear sizes.
Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654